Citation Nr: 0618451	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  03-29 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for an acquired 
psychiatric disorder.

4.  Entitlement to service connection for a left hip 
disorder.

5.  Entitlement to service connection for skin disorders 
(other than pseudofolliculitis barbae) to include seborrheic 
dermatitis of the scalp and face, eczematous dermatitis of 
the hands, and onychomycosis.  


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from February 1995 
to June 1996.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The Board notes that in April 1999 the RO denied a claim for 
service connection for a left knee condition.  However, 
service medical records were not obtained and associated with 
the claims folder until after that decision.  Hence, the 
claim for service connection for a left knee disorder is 
considered as a new claim.  

The issues of entitlement to service connection for an 
acquired psychiatric disorder, entitlement to service 
connection for a left hip disorder, and entitlement to 
service connection for skin disorders (other than 
pseudofolliculitis barbae, which is service connected) to 
include seborrheic dermatitis of the scalp and face, 
eczematous dermatitis of the hands, and onychomycosis, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A continuing left knee disorder more likely than not 
developed in service. 

2.  A continuing low back disorder more likely than not 
developed in service.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the veteran's 
favor, a chronic left knee disorder was incurred in active 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326 (2005).

2.  With resolution of reasonable doubt in the veteran's 
favor, a chronic low back disorder was incurred in active 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2005).

The law requires VA to inform veterans of the evidence needed 
to substantiate their claims, what specific evidence they are 
responsible for obtaining, and what specific evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA regulations 
also specify that VA will notify veterans to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b). 

The veteran's claims for service connection for a left knee 
disorder and a low back disorder are granted in full by this 
decision, and hence there is no reasonable possibility that 
further notice to the veteran or claim development assistance 
will further those claims.  



Laws Governing Service Connection Claims

To establish service connection for a claimed disability, the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in the active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  

If there is no evidence of a chronic condition during 
service, or an applicable presumption period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  Savage v. 
Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.

In each case where a veteran is seeking service connection, 
consideration shall be given to the places, types, and 
circumstances of the veteran's service as shown by the 
veteran's service record, the official history of each 
organization in which the veteran served, the veteran's 
medical records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a) (West 2002).

In determining whether service connection is warranted, the 
Department of Veterans Affairs (hereinafter the VA) is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case, the claim 
is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991).

Left Knee Claim

Service medical records include a July 1995 treatment for the 
left knee following injury.  The veteran had only slight 
edema, if any, and a popping sensation with stress of the 
menisci.  The examiner assessed possible meniscal damage or 
tear.  

January 1996 x-rays of the left knee showed no bone, joint, 
or soft tissue abnormality.  The veteran had complained of 
knee pain for one day, with a question of injury.  

The veteran again developed a pain condition in the left knee 
in early January 1996, with treatments given including 
bracing, medication, and physical therapy.  A limited duty 
profile was assigned.  The veteran had several physical 
therapy sessions between February 1996 and April 1996.  An 
April 1996 physical therapy entry notes difficulties with 
clicking, locking, and popping, as well as increased pain 
with Stairmaster use.  A treatment notation in April 1996 at 
the end of this course of physical therapy notes a future 
therapy goal of reducing pain by 60 percent.  Thus, the 
veteran had a left knee ongoing pain condition that was not 
expected to resolve completely following ongoing physical 
therapy or other treatment after April 1996.  

The veteran's report of medical history in May 1996 includes 
a medical practitioner's notation that the veteran had a 
temporary profile for his knee and had been evaluated since 
then many times for bilateral knee pain.  An undated service 
separation examination notes an abnormality of the lower 
extremities, and contains an explanatory note to the effect 
that the veteran has an ongoing left knee pain condition and 
an ongoing profile for that knee.  That note also informs 
that he was being evaluated by physical therapy and 
orthopedics departments.  The evaluations from those 
departments contemporaneous to the service separation 
examination are absent from the service medical records 
within the claims folder. 

A VA general examination conducted in August 2002 noted the 
veteran's post-service history of working intermittently as a 
warehouseman.  The examination was exceedingly cursory and 
did not adequately address any knee disorder.  However, a VA 
examination of the veteran's joints was separately conducted 
in August 2002, and that examiner found a normal left knee.  
However, a VA nurse practitioner reviewed the claims folder 
in March 2004, including additional obtained records, and 
opined that it was at least as likely as not that a current 
left knee disorder developed in service.  A subsequent VA 
examination of the veteran's joints in June 2005 produced 
findings of left knee extension to zero degrees and flexion 
to 135 degrees, but with crepitus on range of motion.  That 
examiner diagnosed chondromalacia of the left knee.  

In light of the March 2004 VA medical opinion favoring 
service connection, the absence of a medical opinion against 
there being a chronic disability in service or a causal link 
to service, records of chronic knee pain in service, and the 
current diagnosis of chondromalacia, the preponderance of the 
evidence favors a grant of service connection for a left knee 
disorder characterized as chondromalacia.   38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.303.  

Low Back Claim

The veteran was treated in service in June 1995 for 
complaints of bilateral low back pain and left thigh pain.  
He expressed a belief that he had pulled a muscle.

The veteran's report of medical history in May 1996 includes 
a medical practitioner's notation that the veteran had low 
back pain intermittently since basic training.  However, the 
veteran's undated service separation examination contains a 
nonspecific notation that the veteran's spine and other 
musculoskeletal systems were normal.  

Post service, the veteran was treated at Union Hospital in 
September 2001 for an assessed low back strain when lifting 
boxes at work.  As the veteran informed treating medical 
practitioners, he worked intermittently post service in 
warehouses, apparently performing such manual tasks as 
lifting boxes.  No back problems prior to that September 2001 
injury is reflected in post service records.  

The veteran was seen for a VA back treatment consultation in 
October 2002, when he alleged that he injured his back in 
service during combat training.  He reported that he had 
bothersome back pain intermittently.  The examiner noted that 
lumbar x-rays showed a grade 1 L5/S1 spondylolisthesis, as 
well as a mild spondylosis of L5.  

At an August 2002 VA examination the veteran alleged that 
while in basic training the largest man in the company picked 
him up and threw him on the ground, slamming his back on the 
ground.  He alleged that this started his back problems.  The 
examiner noted that there were no records of any VA treatment 
in the years post service, and was reluctant to give credence 
to any of the veteran's statements because of the veteran's 
ongoing history of substance abuse.  The examiner did observe 
some low back muscle spasm, though he was suspicious of the 
validity of limitation of motion findings.  He assessed 
chronic lumbosacral strain.  

A VA nurse practitioner, as noted above, provided a positive 
opinion in March 2004 as an addendum to the August 2002 VA 
examination, based on a review of the claims folder and 
review of the August 2002 VA examination report.  She did not 
attribute the veteran's in-service physical therapy solely to 
the left knee, which is a possible interpretation since the 
physical therapy notes, dated from February to April of 1996, 
do not specify what disorders were being treated.  She 
concluded that it was at least as likely as not that the 
veteran's low back disorder had its onset in service.  

A June 2005 VA examination including of the low back noted 
the veteran's complaints of ongoing disability of the low 
back.  X-ray findings of the low back were unchanged from 
those on x-rays in 2002.  The examiner diagnosed chronic 
lumbosacral strain as well as grade 1 spondylolisthesis, and 
spondylosis.  Upon VA neurological examination conducted in 
June 2005, chronic lumbar strain was diagnosed.  

Since the veteran's narrative of being thrown down in service 
and hitting his low back is at least plausibly supported by 
findings post service of grade 1 L5/S1 spondylolisthesis, as 
well as a mild spondylosis of L5, because there are some in-
service records indicating an ongoing low back condition, and 
because there is not a contrary medical opinion to the March 
2004 favorable VA opinion but there are current diagnoses of 
a chronic low back disorder, the preponderance of the 
evidence favors a grant of service connection for a low back 
disorder.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.303.  



ORDER

Service connection for a left knee disorder, characterized as 
chondromalacia, is granted.

Service connection for a low back disorder is granted. 


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), as 
addressed in the above decision, is applicable to all the 
appealed claims.  To implement the provisions of the law, the 
VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)) (2005).  While the veteran was 
afforded a VCAA notice letter in July 2001, that letter 
failed to address his claim for service connection for skin 
disorders to include seborrheic dermatitis of the scalp and 
face, eczematous dermatitis of the hands, and onychomycosis.  
Hence, an additional VCAA letter is required to address that 
claim, to be followed by de novo review of that claim. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  It is 
noted that service connection has been granted for 
pseudofolliculitis barbae and that issue is not part of this 
appeal.

The Board notes that the veteran in an October 2003 VA Form 9 
requested a hearing before a Veteran's Law Judge of the Board 
at the RO.  The veteran's RO is in Baltimore, Maryland, and 
the VA Form 9 which he used expressly informing him that 
hearings before a Veterans Law Judge of the Board were not 
conducted at the Baltimore, Maryland RO.  The veteran was 
afforded the opportunity of a hearing before a hearing 
officer at the RO, but failed to appear at that hearing 
scheduled in March 2005 despite appropriate notice.  It is 
unclear whether he selected that hearing in place of a Board 
hearing, or whether he desires a Central Office hearing.  He 
will be offered the opportunity to select a hearing if he 
wants too.  If he desires a hearing in Washington, that will 
be scheduled by the Board following the other development 
requested herein.

The veteran's claim for service connection for a psychiatric 
disorder requires evidentiary development.  At the veteran's 
VA joints examination in August 2002, as well as in 
subsequent VA psychiatric treatments and examinations, the 
veteran reported ongoing psychiatric difficulties since 
service.  In recent years, VA psychiatric treatment records 
have included diagnoses of chronic bipolar disorder with 
psychotic features.  In a September 2002 treatment record, a 
VA treating psychiatrist noted the veteran's cogent insight 
that he had ongoing depression and devastating discouragement 
due to his inability to concentrate sufficiently to improve 
his circumstances, as a result of chronic racing thoughts.  

The veteran was administratively separated from service due 
recalcitrant patterns of inappropriate behavior.  He was 
separated at the recommendation of an evaluating social 
worker who assessed that his behavior was unlikely to respond 
to attempts at rehabilitation.  The veteran submitted service 
medical records in June 2001 which included a copy of an 
April 1996 counseling record not contained in the set of 
service medical records obtained from the Service Department 
or the National Personnel Records Center.  This newly 
submitted record reflects that the veteran was treated for an 
overdose of Tylenol in April 1996.  The veteran's report of 
medical history in May 1996 includes a medical practitioner's 
notation that the veteran attempted suicide one week prior.  
That note also informed that the veteran was evaluated 
psychiatrically and found not to be currently suicidal.  The 
veteran's service separation examination indicates that he 
was then psychiatrically normal.  

However, because the veteran had a copy of a service 
counseling record not reflected in the obtained folder of 
service medical records, there may be outstanding psychiatric 
or counseling records related to the veteran's service 
separation which have yet to be obtained.  The Board believes 
it likely that there was some further medical board or 
psychiatric evaluation not reflected in currently obtained 
service medical records.  Hence, remand is required to seek 
any such additional service medical records, as well as the 
veteran's service personnel records.  

Regarding the veteran's left hip disorder claim, the veteran 
was treated in service in June 1995 for complaints of 
bilateral low back pain and left thigh pain.  He expressed a 
belief that he had pulled a muscle.  He also had pain two 
weeks prior in both hips, which was treated with flexeril.  

The veteran's report of medical history in May 1996 and his 
service separation examination report include no complaints 
or findings of a left hip disorder.  The undated separation 
examination report found generally that the veteran's 
musculoskeletal systems were normal.  However, a June 1996 
treatment record, dated a day prior to the veteran's 
separation from service, reflects treatment for complained-of 
bilateral hip pain which was reportedly persistent for the 
prior two weeks.  There were positive findings noted for the 
right but not the left hip.  The veteran was placed on ten 
days of hip profile.  

An August 2002 VA examiner noted some limitations of motion 
in the left hip joint with pain on motion, and assessed 
bursitis of the left hip.  That examiner opined that the left 
hip should not be service connected because there was no 
mention of injury to the left hip in service.  Of course, 
injury is not the sole criterion for service connection; 
onset of disability in service even without injury is a valid 
basis of service connection.  38 C.F.R. § 3.303.  

A VA nurse practitioner  provided a positive opinion in March 
2004 as an addendum to the August 2002 VA examination, based 
on a review of the claims folder and review of the August 
2002 VA examination report.  She did not attribute the 
veteran's in-service physical therapy solely to the left 
knee, which is a possible interpretation since the physical 
therapy notes, dated from February to April of 1996, do not 
specify what disorders were being treated.  She simply 
concluded that it was at least as likely as not that the 
veteran's left hip disorder had its onset in service, without 
medical explanation of the facts on file.

A June 2005 VA examination including of the low back and the 
hips noted the veteran's complaints of ongoing disability of 
the low back and hips.  X-ray findings of the low back were 
unchanged from those of x-rays in 2002.  Hip x-rays showed an 
accessory growth center adjacent to the upper limits of the 
left acetabulum, which the examiner noted was unchanged from 
2002.  The examiner nonetheless found normal, painless range 
of motion of the left hip, and assessed a normal hip 
examination.  

Thus, there is a discrepancy in the VA records between the 
positive medical findings in August 2002 and positive opinion 
in March 2004, and the June 2005 VA finding of no current 
disability.  The Board believes this should be clarified by a 
further examination, particularly in light of the accessory 
growth center shown adjacent to the upper limits of the left 
acetabulum, and the failure of the June 2005 VA examiner to 
address the potential impact of that condition on left hip 
functioning.  

Accordingly, the case is REMANDED for the following action:

1. The RO must provide a VCAA notice 
letter to the veteran addressing his claim 
for service connection for skin disorders 
to include seborrheic dermatitis of the 
scalp and face, eczematous dermatitis of 
the hands, and onychomycosis.  

Regarding all three remanded claims, the 
RO should review the claims file and 
satisfy all unaddressed VCAA notice 
obligations in accordance with the 
holdings in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006);  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); and 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); and in accordance with 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159 (2005); the 
Veterans Benefits Act of 2003; and any 
other applicable legal precedent.  As 
such, the RO must provide a VCAA notice 
letter which notifies the veteran of the 
specific evidence needed to support the 
remanded claims.  The RO must thus inform 
the veteran of the applicable laws and the 
evidence required to support the claims.  
It must also notify the veteran of the 
respective roles of VA and the veteran in 
development of the remanded claims, must 
ask him to submit all evidence in his 
possession in support of the remanded 
claims, and must inform him that it is 
ultimately his responsibility to see that 
pertinent evidence is obtained.  Pursuant 
to Dingess/Hartman, to the extent 
applicable, the letter must address all 
five elements of a service connection 
claim:  1) veteran status; 2) existence of 
a disability; 3) a connection between 
service and the disorder which is the 
basis of claim; 4) degree of disability; 
and 5) effective date of the disability.  
Any responses received should be 
associated with the claims folder.  

The RO should specifically ask the veteran 
to inform of treatment for hip disorders, 
skin disorders, and mental disorders at 
any time from service to the present, and 
to provide appropriate authorizations to 
obtain any private medical records.  With 
appropriate authorization, the RO should 
obtain and associate with the claims 
folders all indicated treatment records 
not yet obtained.  

2.  The RO should obtain from the National 
Personnel Records Center or any 
appropriate Service Department sources, 
the veteran's service personnel records; 
all unobtained service records inclusive 
of any medical or psychiatric or 
counseling reports, any physical or 
psychiatric examination reports, and any 
medical board evaluations; all service 
records pertaining to the veteran's 
administrative separation from service 
inclusive of any administrative reviews 
and determinations;  and any additional 
service medical records not yet obtained, 
to include all records of inservice 
hospitalizations, psychiatric treatment or 
counseling, and drug detoxification or 
rehabilitation.  These requests, together 
with all records and responses received, 
should be associated with the claims 
folders.

3.  The veteran should be sent a letter 
clarifying whether he wants a hearing at 
the RO or at the VA Central Office. If he 
selects an RO hearing, it should be set up 
in accordance with applicable proceedings.  
If he wants a hearing in Washington, that 
will be set up once the course is returned 
to the Board.

4.  Thereafter, the veteran should be 
afforded a VA orthopedic examination to 
address the nature and etiology of any 
current left hip disorder.  The claims 
folders should be provided to the examiner 
for review prior to the examination.  Any 
necessary, non-invasive tests or studies 
should be conducted.  The examiner must 
address specifically whether the veteran 
has a current left hip disorder, and if so 
whether it is at least as likely as not 
that the left hip disorder either 
developed in service or is otherwise 
related to service.  In so doing, the 
examiner should address the discrepancies 
presented in the record by the following 
evidence:  treatments in service for an 
interval of left thigh pain in June 1995, 
and for an interval of bilateral hip pain 
in June 1996; an August 2002 VA examiner's 
finding of left hip bursitis; 2002 x-rays 
of the left hip showing an accessory 
growth center adjacent to the upper limits 
of the left acetabulum; a March 2004 VA 
medical opinion that the veteran has a 
current left hip disorder which at least 
as likely as not developed in service; and 
a June 2005 VA examiner's finding that the 
veteran does not have a left hip disorder.  
The examiner should provide a complete 
rational for any opinions expressed.  

5.  Also after completion of Instructions 
1 through 3, the veteran should be 
afforded a VA psychiatric examination to 
address the nature and etiology of all 
current psychiatric disorders.  The claims 
folders should be provided to the examiner 
for review prior to the examination.  Any 
necessary, non-invasive tests or studies 
should be conducted.  For each psychiatric 
disorder found, the examiner should 
provided an opinion whether it is at least 
as likely as not that the disorder 
developed or was aggravated in service, or 
is otherwise related to service.  The 
examiner should provide a complete 
rational for any opinions expressed.  

6.  Thereafter, and following any other 
indicated development, the RO should 
readjudicate the remanded claims de novo.  
If any benefit the subject of remand is not 
granted in full, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded the appropriate time to reply.  
Thereafter, the case should be returned to 
the Board for further consideration, if in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


